SMITH, Judge,
dissenting.
I dissent from the Majority’s decision to reverse the Workmen’s Compensation Appeal Board’s order because it relied upon this Court’s decision in Associated Plumbing & Heating v. Workmen’s Compensation Appeal Board (Hartzog), 126 Pa.Commonwealth Ct. 618, 560 A.2d 865 (1989), in calculating Claimant’s modified benefits.
In Associated Plumbing, this Court held that an employer is only entitled to a modification of benefits under the Workers’ Compensation Act (Act), Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1031, based on the wage rate of the first job referral which a claimant fails to pursue in good faith, and is not entitled to additional modifications based on the wage rate of subsequently referred jobs paying higher wages. See also Sailman v. Workmen’s Compensation Appeal Board (Control Aire Mechanical), 164 Pa.Commonwealth Ct. 363, 643 A.2d 147 (1994); Miller v. Workmen’s Compensation Appeal Board (Fischbach & Moore), 160 Pa.Commonwealth Ct. 589, 635 A.2d 709 (1993); Roadway Express, Inc. v. Workmen’s Compensation Appeal Board (Allen), 152 Pa.Commonwealth Ct. 318, 618 A.2d 1224 (1992).
The referee in Associated Plumbing found that the claimant applied for seven of the eleven job referrals provided by the employer. The positions for which the referee determined he did not apply included a watchman position paying $5.49 per hour available February 6, 1984, a cashier position paying $3.45 per hour available March 2, 1984, a sales personnel position paying $10,000 to 12,000 per year also available March 2, 1984, and a telephone sales position paying $3.35 per hour available March 26, 1984. This Court held that the “modification of Claimant’s benefits must be effective as of the date of the first job he did not apply for was available,” id., 126 Pa.Commonwealth Ct. at *173626, 560 A.2d at 869; and determined that the referee incorrectly modified Claimant’s benefits based on the watchman position because the evidence established that the claimant had applied for but had not received that position.
The Court next determined that the effective date for calculating the modified benefits was March 2, 1984 when the first job for which the claimant did not apply was available. Because two positions were available on March 2, the claimant’s modified benefits were calculated on the basis of the cashier position since it was “generally representative of the type of job referrals Claimant was receiving from the Employer.” Associated Plumbing, 126 Pa.Commonwealth Ct. at 627, 560 A.2d at 869. The Court did not further reduce the claimant’s benefits based upon the higher paying sales personnel job also available on March 2, nor even consider reducing or suspending the claimant’s benefits based upon the telephone sales position which became available on March 26, 1984.1
In Roadway Express, the Court again instructed that “[wjhere a claimant has not pursued job referrals in good faith, a modification is effective on the date the first job referral, which fits into the category for which claimant has been given medical clearance, is available.” Id., 152 Pa.Commonwealth Ct. at 322, 618 A.2d at 1226. In Roadway Express a remand was ordered for the referee to make further findings regarding the claimant’s good-faith follow through on jobs referred to him four years prior to the employer’s filing of its modification petition. Likewise, in Miller, remand was ordered for the referee to properly calculate a claimant’s benefits in accordance with Associated Plumbing. Neither referee was instructed to also consider reducing or suspending the claimants’ benefits based upon the wage rates of subsequently available jobs which the claimants failed to pursue in good faith. Thus the holding in Associated Plumbing, followed in Roadway Express and Miller, prohibits a referee from engaging in serial reduction or modification of a claimant’s benefits.
Without distinguishing Associated Plumbing or making any reference to Roadway Express or Miller, the Majority simply relies upon Castro v. Workmen’s Compensation Appeal Board (Albert Einstein Medical Ctr.), — Pa.Commonwealth Ct. -, 645 A.2d 1377 (1994) (J. Smith dissenting), where the Court affirmed a referee’s decision to modify the claimant’s benefits based on one job for which she failed to apply and suspend the claimant’s benefits based upon a later job referral for which she also failed to apply. The Court in Castro failed to follow the precedent set forth in Associated Plumbing and allowed a serial reduction of the claimant’s benefits because she failed to apply for six of the seven positions referred by the employer. The Court further noted in Castro that “[allowing Claimant to ignore all the jobs referred to her by Employer and only sanctioning Claimant with a modification based on the wage of the first job she ignored would penalize Employer and reward Claimant for her bad faith.” Id., 645 A.2d at 1381. The Castro decision also inaccurately states that “[njothing in Associated Plumbing prevents a referee from modifying a claimant’s benefits effective as of the date the first job not applied for was available and then suspending benefits as of the date a later-referred job which paid a wage equal to or greater than a claimant’s pre-injury wage became available.” Id., 645 A.2d at 1381.
While an employer is entitled to modification of a claimant’s benefits when the claimant fails to pursue in good faith any suitable job referral, Kachinski v. Workmen’s Compensation Appeal Board (Vepco Constr. Co.), 516 Pa. 240, 532 A.2d 374 (1987), neither the Act nor case law provide that referees should apply different methods to calculate modified benefits based upon the number of job referrals which were followed up on by a claimant. Consequently, Castro carved out an artificial distinction which is unsupported by any provision in the Act or well-established prece*174dent by this Court.2 It is therefore my position, in accordance with established law, that an employer is only entitled to a modification or suspension of benefits based on the wage rate of the first job referral which a claimant fails to pursue in good faith, and an employer is not entitled to further modifications or suspensions based on the wage rate of any additional job referrals which a claimant fails to pursue.
The first referral to which Claimant failed to respond was a Sears & Roebuck telephone sales position which was available August 19, 1989 and which paid $5 per hour for twenty to twenty-five hours per week. Pursuant to Associated Plumbing, Employer was entitled to á modification of benefits based upon the wage rate of the Sears & Roebuck job as of August 19, 1989 and is not entitled to a suspension of benefits based on the wage rate of the Valleybrook Country Club job which was not available until September 20, 1989. Accordingly, the order of the Board should be affirmed.

. Citing Krawchuk v. Philadelphia Elec. Co., 497 Pa. 115, 439 A.2d 627 (1981), the Court noted that its conclusion was consistent with the humanitarian objectives of the Act and was an attempt to balance the competing interests of an employer and a claimant to reach an equitable result.


. Additionally, Castro failed to provide any guidance as to how many times a claimant must fail to follow up on job referrals before his or her benefits should be serially modified or later suspended, as opposed to following the dictates of Associated Plumbing. In the case sub judice, the Majority similarly fails to offer any judicial guidance for determining those circumstances which mandate a serial reduction, or suspension, of benefits, i.e., should the reduction occur when a claimant fails to pursue 50% or more of the job referrals, or is 70, 80 or 90% a more appropriate guidepost? I write this dissent because of a serious concern that the Majority’s holding does very little to advance the humanitarian purposes of the Act or to balance the interests of an employer and a claimant.